COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-051-CR


ZACHARIAH ELIAS VANDERBURG                                         APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

            FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Zachariah Elias Vanderburg attempts to appeal from the trial

court’s judgments sentencing him to two years’ imprisonment for one count of

sexual assault and six years’ community supervision for a second count of

sexual assault. We dismiss the appeal for lack of jurisdiction.

      Vanderburg’s     sentence   was    imposed   on   November   21,   2008.

Vanderburg filed a motion for new trial, so his notice of appeal was due within



      1
          … See Tex. R. App. P. 47.4.
ninety days—that is, on or before February 19, 2009. See Tex. R. App. P.

26.2(a)(2).   Vanderburg did not file his notice of appeal until February 24,

2009.

      We sent notice to Vanderburg on March 26, 2009, stating that because

of the apparent untimeliness of his notice of appeal, we would dismiss the

appeal unless he or any party desiring to continue the appeal responded by April

6, 2009, and showed grounds for continuing the appeal. See Tex. R. App. P.

9.2(b)(1)–(2). We received no response.

      The lack of a timely notice of appeal deprives this court of jurisdiction.

See State v. Riewe, 13 S.W.3d 408, 410 (Tex. Crim. App. 2000); Olivo v.

State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996); Williams v. State, 76
S.W.3d 207, 209 (Tex. App.—Fort Worth 2002, no pet.). Therefore, because

Vanderburg failed to timely file his notice of appeal and failed to provide us with

grounds for continuing his appeal, we must dismiss the appeal for want of

jurisdiction.2 See Tex. R. App. P. 43.2(f).




                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 30, 2009


      2
      … Because we lack jurisdiction over the appeal, we take no action on
Vanderburg’s counsel’s motion to withdraw that was filed on March 16, 2009.

                                        2